DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the number of intermolecular hydrogen bonds in the composition that are nanocellulose fibril to nanocellulose fibril hydrogen bonds, is, per kilogram of material, between 2 and 10,000 times greater than that of Kraft pulp.”  It is not clear if the hydrogen bonds in Kraft pulp are intended to be intermolecular hydrogen bonds between only nanocellulose fibrils in the pulp or if all intermolecular hydrogen bonds in the Kraft pulp are intended to be counted for the comparison.
Claims 2-18 and 40-41 depend from and inherit the indefiniteness of Claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 depends from Claim 19, which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of this examination, Claim 41 is treated as if it depends from Claim 40.

International Search Report
No “X” and/or “Y” references were cited in the International Search Report for International Application PCT/US2017/023485, to which the instant application claims priority.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hentze et al (US 2012/0132381) in view of Berglund et al (US 2014/0079931) and Hillebrand et al (US 2015/0330023),.and as evidenced by AKZO NOBEL, N.V. (CA 2731287 A1) and Laine et al (US 2012/0132383).
Claims 1-3: Hentze et al discloses nanostructured paper or board (reads on a composition) comprising 10-90% by weight of solids of nanocellulose fibers, 10-75% by weight of solids of reinforcing macrofibers and/or filler, and 0-10% by weight of solids of other additives (Abs,[0001], [0012]-[0015]) and having pores (porous) [0009].  The fibers have a high specific surface area, resulting in a high contact area between fibers of the end product [0040].  Wood fibers have a much lower surface area, resulting in much lower contact area [0018].
It is known in the art that nanofibrillated cellulose can also be called nanocellulose, nanofibrillar cellulose, cellulose nanofiber, nano-scale fibrillated cellulose, microfibrillar cellulose, cellulose nanofibrils (reads on nanocellulose fibrils) NFC or microfibrillated cellulose (MFC) (see Laine et al, [0027] for evidence).
Hentze et al does not disclose the surface area of the nanocellulose fibers.  However, Berglund et al discloses aerogels, nanoporous solids and nanopapers comprising nanofibrillated cellulose from native cellulose (Abs, [0001], [0007]-[0009], [0011], [0045]) and having a specific surface area of at least 200 m2/g, preferably at least 300 m2/g, and more preferably at least 400 m2/g [0032] and a porosity of at least 20%, preferably at least 40%, more preferably at least 60%, and even more preferably at least 70%, and most preferably at least 90% [0044].  Hentze et al is concerned with obtaining a high specific surface area, resulting in a high contact area between fibers of the end product [0040].  Therefore obtaining a specific surface areas in the range obtained by Berglund et al would have been obvious to one of ordinary skill in the art.  
It is known in the art that the specific surface area of cellulosic fibers usually ranges from about 0.5 m2/g to about 1.5 m2/g (see AKZO NOBEL, N.V., p 4, lines 25-28 for evidence).  One of ordinary skill in the art would have expected the specific surface area of Kraft pulp to be similar to that of typical cellulosic fibers.  It can be seen that the specific surface area of the nanocellulose fibers of Hentze et al in view of Berglund et al is two orders of magnitude greater than that expected of Kraft pulp.  
Hillebrand et al teaches that the number of hydrogen bonds per weight unit of cellulose is directly associated with the morphology of the said fibrils, and more specifically proportional to their specific surface; the greater the specific surface, the larger the number of hydrogen bonds per weight unit of cellulose. [0193].
It would therefore have been obvious to one of ordinary skill in the art to expect a similar increase of two orders of magnitude in contact area between the nanocellulose fibers and a similar increase of two orders of magnitude (greater than 100 times, which is in the claimed range) in the number of intermolecular hydrogen bonds, per kilogram of material, between the nanocellulose fibers as compared to Kraft pulp.
Claim 4: Berglund et al discloses that the cellulose-based material may have a porosity of at least 20%, preferably at least 40%, more preferably at least 60%, and even more preferably at least 70%, and most preferably at least 90% [0044].  It would have been obvious to one of ordinary skill in the art to obtain a porosity in the claimed range the claimed range from the disclosure of Berglund et al.
Claim 12: Hentze et al discloses that the composition comprises 10-90% by weight of solids of nanocellulose fibers, 10-75% by weight of solids of reinforcing macrofibers and/or filler, and 0-10% by weight of solids of other additives ([0012]-[0015]).  Therefore, fillers and other additives are disclosed.
Claim 13: Hentze et al discloses that suitable fillers include polymer pigments ([0021], [0044]).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, including a polymer pigment as a filler would have been obvious, with a reasonable expectation of success in obtaining a suitable composition.
Claim 17: Hentze et al discloses that suitable fillers include mineral particles (e.g.-gypsum, silicate, talc, plastic pigment particles, kaolin, mica, calcium carbonate, including ground and precipitated calcium carbonate, bentonite, alumina trihydrate, titanium dioxide, phyllosilicate, synthetic silica particles) ([0021], [0044]).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, including a mineral as a filler would have been obvious, with a reasonable expectation of success in obtaining a suitable composition..

Allowable Subject Matter
Claims 5-11, 14-16, 18 and 40-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-11: The following is a statement of reasons for the indication of allowable subject matter:  Hentze et al and Berglund et al are the nearest prior art.  The prior art fails to disclose the invention as claimed.  The prior art further fails to provide motivation to one of ordinary skill in the art to modify prior art compositions to obtain the claimed composition.  
Claims 14-16: The prior art fails to disclose or fairly suggest a composition comprising the claimed components.
Claim 18: The prior art fails to disclose or fairly suggest a composition comprising the claimed mineral with an expectation of obtaining an advantage.
Claims 40-41: The prior art fails to disclose or fairly suggest a composition having the claimed Flexural Modulus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748